EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Cancel Claims 13 and 14.

Allowable Subject Matter
Claims 1-12 and 15-19 are allowed.
	The following is an examiner’s statement of reasons for allowance: The Prior Art of Record (See US 9,437,450 to Kikuchi) teaches in a plasma etching method, with respect to a substrate to be processed, which has a base layer, a silicon oxide film, and an etching mask formed in this order, the etching mask having an etching pattern formed thereon and being formed of polysilicon, a silicon-containing deposit is deposited on a surface of the etching mask using a plasma generated from a processing gas, while applying a negative direct current voltage to an upper electrode formed of silicon.  Furthermore, in the plasma etching method, the silicon oxide film is etched using plasma generated from a first CF-based gas using, as a mask, the etching mask having the silicon-containing deposit deposited thereon, but fails to teach or render obvious the method as recited in the Claims. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Roberts P Culbert whose telephone number is (571)272-1433.  The examiner can normally be reached on Monday thru Thursday 7:30 AM-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ROBERTS P CULBERT/           Primary Examiner, Art Unit 1716